                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


DYLAN J. KOHLHOFF,

                       Plaintiff,

       v.                                                      Case No. 19-C-687

DIRK LARSEN, et al.,

                       Defendants.


                                             ORDER


       Plaintiff Dylan Kohlhoff, who is currently housed at Waushara County Jail, filed a complaint

under 42 U.S.C. § 1983, alleging that his civil rights were violated. On May 30, 2019, the court

entered a screening order dismissing Plaintiff’s complaint for failing to state a claim upon which

relief can be granted. On July 1, 2019, the court received a motion dated June 26, 2019, requesting

an extension of time to file a notice of appeal. The court construes Plaintiff’s motion for an

extension of time as a timely notice of appeal, since the motion, which is the functional equivalent

of a notice of appeal, was filed within 30 days of the entry of judgment. See Owens v. Godinez, 860

F.3d 434, 437 (7th Cir. 2017) (construing pro se motion for extension of time to appeal as a notice

of appeal). The Clerk is therefore directed to docket Plaintiff’s motion for an extension of time

(Dkt. No. 10) as Plaintiff’s notice of appeal.

       SO ORDERED this 3rd day of July, 2019.

                                                 s/ William C. Griesbach
                                                 William C. Griesbach, Chief Judge
                                                 United States District Court
